Citation Nr: 0949083	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for cardiovascular 
disease with stent placement, to include as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for Graves' disease 
(claimed as hyperthyroid and thyroid problems), to include as 
secondary to service-connected diabetes mellitus. 
 
4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for service connection of skin cancer, to 
include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

As to the issue of service connection for cardiovascular 
disease with stent placement, to include as secondary to 
service-connected diabetes mellitus, the Board notes that the 
Veteran's claim was denied by the RO in January 2009.  Notice 
of this decision was mailed to the Veteran by letter dated 
February 5, 2009.  In February 2009, the Veteran timely filed 
a notice of disagreement.  In June 2009, he was provided with 
a Statement of the Case as to the issue.  The Board construes 
the arguments made on the Veteran's behalf by his accredited 
representative in an Informal Hearing Presentation dated 
November 25, 2009, as a timely filed substantive appeal as to 
this issue.  As such, the issue is currently on appeal before 
the Board as captioned above.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Based on a recent ruling of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board acknowledges that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Here, 
psychiatric examinations have reflected the presence of major 
depressive disorder.  As the RO has not previously 
adjudicated the claim for PTSD to include claims for any 
other diagnosed psychiatric disorder, the Veteran should be 
provided with another VA examination to determine if any 
currently diagnosed psychiatric disorder is related to the 
Veteran's period of active service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 
3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).  The RO should then readjudicate the claim of 
entitlement to service connection for PTSD, to include any 
other psychiatric disorders which may be found on 
examination.

Additionally, in May 1995, the Veteran's private physician 
indicated that the Veteran's records were sent to the Social 
Security Administration regarding an application for 
disability benefits.  Additionally, in February 2007, he 
reported to his VA physician that he was receiving Social 
Security Administration disability benefits.  Under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006).

In this regard, a copy of any Social Security Administration 
award decision and records underlying that decision have not 
been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  These records are 
necessary for review before a decision may be made regarding 
his claims, and an attempt to obtain these records should be 
undertaken.

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records, as well as 
private treatment records, related to his aforementioned 
disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain VA treatment 
records from the VA Medical Center in 
Chattanooga, Tennessee for the period 
from April 2007 to the present.  Any 
negative response should be noted in the 
claims file.

2.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting 
disability benefits to the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be 
obtained and associated with the claims 
file.

3.  Upon receipt of the proper waivers, 
the RO/AMC shall request all treatment 
records from the following: 
Erlanger Medical Center, 975 East 3rd 
Street, Chattanooga, TN 37403 (regarding 
skin disorder, from November 2007); 
Volunteer Behavioral Health Care System 
(regarding mental health disorder, from 
December 2005); Charles G. Graves, Jr., 
M.D. (regarding hypertension and thyroid 
disorders, from May 2006).

4.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
psychiatric disorder found on 
examination.  The claims file should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  All appropriate tests and 
studies should be conducted.

The examiner is asked to provide an 
opinion as to the etiology of any 
psychiatric disorder found to be present. 
The examiner's opinion should 
specifically address the following:

(a) Whether the Veteran is currently 
diagnosed with a psychiatric disorder.  
If so, a full multi-axial diagnosis 
should be provided.  If a diagnosis of 
PTSD is warranted, it should be 
specifically indicated whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV).

(b) If a diagnosis of PTSD is warranted, 
the specific in-service stressor or 
stressors upon which that diagnosis is 
based should be identified.

(c) Whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current psychiatric disorder 
found on examination, to include 
depression and PTSD, is related to the 
Veteran's period of active service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied by 
a complete rationale.  It is requested 
that the examiner consider and reconcile 
any additional opinions and diagnoses of 
record or any contradictory evidence 
regarding the above.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

6.  The RO/AMC will then readjudicate the 
issues on appeal, to include in light of 
any additional evidence obtained as a 
result of this Remand that may not have 
been previously considered, as well as 
readjudicate the PTSD claim in 
consideration of other acquired 
psychiatric disorders.

If any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


